302 F.2d 908
Leroy WALKER, Appellant,v.UNITED STATES of America, Appellee.
No. 16663.
United States Court of Appeals District of Columbia Circuit.
Argued April 23, 1962.
Decided May 3, 1962.

Appeal from the United States District Court for the District of Columbia; David A. Pine, Judge.
Mr. Arthur M. Wagman, Washington, D. C. (appointed by the District Court), for appellant.
Mr. Arnold T. Aikens, Asst. U. S. Atty., with whom Messrs. David C. Acheson, U. S. Atty., and Nathan J. Paulson and Arthur J. McLaughlin, Asst. U. S. Attys., were on the brief, for appellee.
Before Mr. Justice BURTON, retired,* and EDGERTON and WRIGHT, Circuit Judges.
PER CURIAM.


1
This appeal is from a conviction of robbery. We find no error affecting substantial rights.


2
Affirmed.



Notes:


*
 Sitting by designation pursuant to 28 U.S.C. § 294(a)